60 F.3d 832NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Antonio Garfield BLACK, Plaintiff-Appellant,v.Deborah L. BARNES, Defendant-Appellee.
No. 93-16435.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Antonio Garfield Black appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal of his action under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Black alleged that Federal Public Defender Deborah Barnes failed to provide constitutionally adequate representation during Black's criminal trial.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review for abuse of discretion, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and we affirm.


3
Black's claim does not have arguable basis in law or in fact because there is no jurisdictional basis for a Bivens action against a federal public defender on a claim of inadequate representation in a criminal proceeding.  See Cox v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir. 1982).  Therefore, the district court did not abuse its discretion by dismissing this action without leave to amend.  See Neitzke v. Williams, 490 U.S. 319, 324 (1989) (holding that in forma pauperis complaints that lack an arguable basis in fact or law may be dismissed before service of process under 28 U.S.C. Sec. 1915(d)).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3